Judgment reversed upon the law and new trial granted, costs to appellants to abide the event. There was sufficient evidence to show that the agreement claimed by appellants was in fact made, and it is clear from the evidence now in the record that appellants are entitled to some relief. If the agreement was made, in equity it should be upheld as far as possible. It is true that, under section 69 of the Stock Corporation Law, no stock could be issued to plaintiffs beyond what they had paid for unless section 74 of the Stock Corporation Law applied. But, under the agreement, plaintiffs would be entitled to the balance of ' the stock when dividends on the stock they had paid for were sufficient to pay for the balance. Lazansky, P. J., Young, Kapper, Seeger and Carswell, JJ., concur.